EXHIBIT A
                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                       COUNTY DEPARTMENT, CHANCERY DIVISION


                                                 )
       Joshua Mims, individually and on          )
       behalfofall others similarly situated     )
                                                           No. 18 CH 09806
                                                 )
             Plaintiff(s),                                 Calendar 13
                                                 )
                                                 )
             V.                                            Judge Anna H. Demacopoulos
                                                 )
                                                 )
       Freedman Seating Company                  )
                                                 )
             Defendant(s).

                                             ORDER

       This matter comes before the Court on Defendant Freeman Seating Co.'s motion to

dismiss filed under 735 ILCS 5/2-619.1. Having reviewed the motion, response, reply, and

exhibits thereto, and heard argument on August 22, 2019, and thereby being fully informed in the

premises, for the following reasons, Defendant's motion to dismiss is denied.

       Defendant Freedman Seating brings this Motion to Dismiss under 73 5 ILCS 5/2-619.1

arguing that (1) under the 619(a)(9) standard, the Biometric Information Privacy Act (BIPA) is

preempted under the Illinois Worker's Compensation Act (IWCA); and (2) under the 615

standard, that Mims has failed to state a cause of action for negligent violation ofBIPA as he has

not pleaded a tangible damage proximately caused by Freedman Seating, a textbook requirement

of an action for negligence. The Court will address the 615 argument first.

       A combined motion to dismiss is expressly permitted by the rules of civil procedure so

long as each portion of the motion "shall be limited to and shall specify that it is made under one

of Sections 2-615, 2-619, or 2-1005." 735 ILCS 5/2-619.1 (Lexis 2016). Each part shall also

clearly show the grounds relied upon under the Section on which it is based. Id A combined



                                           Page 1 of7
2-619. I motion is reviewed under the de nova standard on appeal. Mueller v. N Suburban Clinic,

Ltd., 299 Ill. App. 3d 568, 572 (Ill. App. 1st 1998).


        A motion brought pursuant to 735 ILCS 5/2-615 of the Illinois Code of Civil Procedure

challenges the legal sufficiency of the complaint. Napleton v. Village ofHinsdale, 229 Ill.2d 296,

305 (2008). Illinois is a fact-pleading jurisdiction. Weiss v. Waterhouse Secs., Ins., 208 Ill.2d

439, 451 (2004). Only the ultimate facts to be proved need be alleged, not the evidentiary facts

tending to prove such ultimate facts. Krueger v. Lewis, 342 Ill. App. 3d 467, 470 (1" Dist.

2003). But conclusions of Jaw or fact are not considered well-pleaded even if they generally

inform the defendant of the nature of the claim. Coghlan v. Beck, 984 N.E.2D 132,1 22 (Ill. App.

!st 2013). Rather, a movant must set forth a legally recognized claim and plead facts in support

of each element of the claim. Redelmann v. Claire Sprayway, Inc., 874 N.E.2d 230, 328-29 (Ill.

App. !st 2007).


       The issue on a 2-615 motion is whether the allegations, when viewed in a light most

favorable to the movant, are sufficient to state a cause of action upon which relief can be

granted. Borowiec v. Gateway 2000, Inc., 219 Ill.2d 376,382 (2004).


        When bringing a motion pursuant to Section 2-619 .I of the Illinois Code of Civil

Procedure, the section 2-619 portion of the motion admits, arguendo, that a complaint asserts a

legally sufficient claim but sets forth an affirmative matter, defect, or defense that defeats the

claim or avoids its legal effect. See Coghlan, 984 N.E.2D at 122-23 (comparing 2-615 and 2-619

motions). A defendant may move for dismissal of a cause of action under Section 2-619(a)(9) if

"the claim asserted against the Defendant is barred by other affirmative matter avoiding the legal

effect of or defeating the claim." 735 ILCS 5/2-619(a)(9) (Lexis 2016).


                                            Page 2 of7
        The term "affirmative matter" as used in section 2-619(a)(9) has been defined as a type of

defense that either negates an alleged cause of action completely or refutes crucial conclusions of

law or conclusions of material fact unsupported by allegations of specific fact contained in or

inferred from the complaint. Bloomingdale State Banks v. Woodland Sales Co., 186 Ill. App. 3d

227, 233 (Ill. 2nd Dist. 1989). The affirmative matter must be apparent on the face of the

complaint or supported by affidavits or other evidentiary material. Kedzie & 103rd Currency

Exch. V. Hodge, 619 N.E.2d 732, 735 (Ill. 1993). It is a defense other than a negation of the

essential allegations of the plaintiffs cause of action; something more than evidence offered to

refute a well-pleaded fact in the complaint. Zahl v. Krupa, 365 Ill. App. 3d 653, 659 (2006).

Section 2-619 is not a proper vehicle to contest factual allegations; nor does it authorize a fact­

based 'mini-trial' on whether plaintiff can support his allegations." Reynolds, 2013 IL App (4th)

120139, 142.


       Freedman Seating claims that the holding in Rosenbach v. Six Flags Entm 't Corp is not

relevant here because (1) there is no basis to conclude that the Supreme Court intended the words

used to describe levels of culpability and statutory damages available to plaintiffs under the BIPA to

be deemed meaningless, i.e., "negligently," "intentionally," and "recklessly;" (2) showing negligence

should not be deemed "mere surplusage;" and (3) there is no evidence that the General Assembly

intended $1,000 to be a default award when it not only cited negligence as the applicable standard of

culpability but, tellingly, also included no such requirement for injunctive relief. See Rosenbach v.

Six Flags Entm 't Corp 2019 IL 123186. Freedman Seating emphasizes that a cause of action for

negligence requires (a) duty; (b) breach; (c) proximate cause; and (d) damages. Here, Freedman

Seating argues that Mims has failed to show both proximate cause and damage. Freedman Seating

claims the holding of Rosenbach is not relevant here because this case deals with negligence,


                                            Page 3 of7
whereas the holding of the Court is merely that any statutory violation is sufficient to demonstrate

that a plaintiff is "aggrieved" and state a cause of action. Rosenbach v. Six Flags Entm 't Corp, 2019

IL 123186, ,r 33.


        The question certified and decided in Rosenbach was "whether one qualifies as an

"aggrieved" person and may seek liquidated damages and injunctive relief pursuant to [BIPA] if

[they have] not alleged some actual injury or adverse effect, beyond violation of [their] rights under

the statute." Rosenbach, ,r1. The Illinois Supreme Court then analyzed the text of BIPA, noting that

section 20 of the Act provides that "[a]ny person aggrieved by a violation of this Act shall have a

right of action in a State circuit court or as a supplemental claim in federal district court against an

offending party." Id. ,r21, citing 740 ILCS 14/20 (Lexis 2016). Section 20 also provides that "[a]

prevailing party may recover" $1,000 in liquidated damages for a negligent violation or $5,000 in

liquidated damages for an intentional or reckless violation. Id. (emphasis supplied). The Illinois

Supreme Court went on to hold that "an individual need not allege some actual injury or adverse

effect, beyond violation of his or her rights under the Act, in order to qualify as an 'aggrieved' person

and be entitled to seek liquidated damages and injunctive relief pursuant to [BIPA]." Rosenbach, ,r40

(emphasis supplied).


       The Illinois Supreme Court has explicitly found that a plaintiff does not need to plead actual

damages to state a claim for a violation of BIPA that includes a request for liquidated damages,

whether claiming a negligent violation or a reckless violation on the part of the employer. Mims has

alleged sufficient facts to bring a cause of action for a violation of BIPA, Freedman Seating's 2-615

motion to dismiss is denied.


       Freedman Seating next argues that the Illinois Workers' Compensation Act preempts BIP A

because (I) Mims claims a statutory right to recover from his former employer for an injury


                                              Page 4 of7
sustained at work and in the line of duty; (2) to the extent Mims' allegations qualify as

compensable harm, his exclusive remedy is through the regime established under the IWCA; and

(3) no exclusions to the IWCA apply.


         The IWCA is the exclusive remedy for workplace injuries unless an employee can

demonstrate their injury (!) was not accidental; (2) did not arise from employment; (3) was not

received during the course of employment; or (4) is not compensable under the IWCA. Meerbrey

v. Marshall Field & Co., 139 Ill. 2d 455, 463 (1990). Psychological injuries caused by physical

trauma or injury can be compensable under the IWCA. Schroeder v. RGIS, Inc., 2013 IL App

(I st) 122483, '\[30. The Illinois Supreme Court has also held that "whether an injury is

compensable is related to whether the type of injury categorically fits within the purview of the

[IWCA.]" Folta v. Ferro Eng'g, 2015 IL 118070, '\[23. The IWCA's purpose is "to protect

employees against risks and hazards which are peculiar to the nature of the work they are

employed to do." Mytnik v. Ill. Workers' Compensation Comm 'n, 2016 IL App (1st) 12116WC,

'\[36.


         Freedman Seating's argument is not persuasive for two main reasons,(!) Mims' alleged

injury, a violation of his privacy through the mismanagement of his biometric data, is not a type

of injury that fits within the purview of the IWCA; and (2) a breach of a person's privacy is a

type of injury distinct from physical and psychological injuries - and thus not compensable

under the IWCA. Here, the injury is the failure to request a written consent from the employee

and failure to maintain the data pursuant to the standards articulated under BIPA. The injury is

not the mere collection of the data; it includes how that data was handled by Mims' employer

after its collection. And the Court finds it important clarify that the collection of the biometric



                                           Page 5 of7
data was a condition of employment. A condition of employment can never be an injury within

the line of duty of employment because it proceeds the actual term of employment.

        The United States Supreme Court has found that all people have a right to privacy based

upon the penumbra! effects of the 1st, 3rd, 4th, 5th, 9th, and 14th Amendments of the United

States Constitution. See New York Times Co. v. Sullivan, 376 U.S. 254 (1964) (1st and 14th

Amendments); Griswold v. Connecticut, 381 U.S. 479 (1965) (Amendments 1, 3, 4, 5, 9, 14);

Katz v. United States, 389 U.S. 347, 351 (1967) (4th Amendment); Lawrence v. Texas, 539 U.S.

558 (2003) (14th Amendment). Moreover, the United States of America is a signatory to the ·

Universal Declaration of Human Rights, which explicitly recognizes an individual's right to

privacy. Universal Declaration of Human Rights, Article 12, G.A. Res. 217 (III) A, U.N. Doc

A/RES/2 l 7(III) (Dec. 10, 1948), see Sosa v. Alvarez-Machain, 542 U.S. 692, 734 (2004)

(clarifying that this recognition does not confer obligations upon the USA under international

law).


        BIPA is a codification of the Illinois Legislature's intent to protect a person's biometric

information. It exists to protect the privacy of a person through their ability to know where and

how their biometric identifying information is being stored, specifying for how long, how it will

be controlled, who will access it, and how it will be destroyed. A violation of privacy is not an

injury peculiar to a person's nature of employment, and even if it were, a violation of privacy is

not the type of injury covered under the IWCA, which only covers physical or psychological

injuries. Defendant admitted in open court that a privacy right alone is at issue. Psychological

harm and a breach of privacy are separate harms. And although there may be psychological

injury as a result of a breach of privacy, that does not mean those harms are one and the same. It

is similar to saying a broken arm and an infection of that broken arm are the same. One may stem

                                           Page 6 of7
from the other, but they are still distinct injuries that are healed differently. Privacy is a right that

goes to the core of human dignity; it goes beyond the physical or psychological injuries covered

under the IWCA.


       The allegations of Mims' complaint are not barred by other affirmative matter avoiding

the legal effect of or defeating the claim, e.g., BIPA is not preempted by the IWCA. Freedman

Seating's motion to dismiss under 2-619(a)(9) is denied.


       IT IS HEREBY ORDERED:

   (1) Freedman Seating Company's motion to dismiss is denied.

   (2) This matter is set for status in courtroom 2502 on September 19, 2019 at 9:30 a.m.

                                                                                             ;,;:.c·;.
                                                                                           ·.,.\.'



                                                        ENTERED:
                                                                      *'
                                                                                 . Am2220ffl
                                                                                 Ollal ...;. 2'm·
                                                                       '\ .·                                 l .
                                                        Judge Anna H. Demacopoulos, 2002                    •�




                                             Page 7 of7
